Citation Nr: 1727131	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extra-schedular rating for service-connected pelvic fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1978 until December 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction resides with the RO in Atlanta, Georgia.

In July 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the Atlanta RO.  A transcript of that proceeding is of record.  

This matter was previously remanded by the Board in September 2009, November 2012, June 2013, and February 2015.  In a January 2016 decision, the Board denied entitlement to a schedular rating higher than 10 percent for service-connected residuals of a pelvic fracture.  The Board also determined that the Veteran was not entitled to extra-schedular consideration for the pelvic fracture residuals.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases for the conclusion that referral for extra-schedular consideration of the Veteran's pelvic fracture residuals was not warranted.  The Court did not disturb the Board's denial of a schedular rating higher than 10 percent for the pelvic fracture residuals.  The case has now been returned to the Board for action consistent with the December 2016 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to refer the issue of entitlement to an extra-schedular evaluation for service-connected pelvic fracture residuals to the Director of Compensation and Pension Service for consideration.  See 38 C.F.R. 3.321(b) (2016).  The Veteran argues that his service-connected pelvic fracture residuals warrant an extra-schedular rating as he has symptoms not contemplated by the rating schedule and that produce marked interference with his employment.  In the alternative, the Veteran asserts that the collective impact of his service-connected disabilities presents such an unusual disability picture thus rendering the schedular rating inadequate for his service-connected pelvic fracture residuals.  The December 2016 Court decision noted that the Veteran had symptoms of giving way, swelling in his hip, sleep interference due to pain, groin pain, and difficulty with prolonged sitting that were not contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2016), under which the Veteran is currently rated for his pelvic fracture residuals.  

In a September 2009 VA examination report, the examiner noted that the Veteran was self-employed as a part-time plumber, and that his service-connected disabilities significantly impacted his ability to perform the routine activities of his current profession.  Thus, there is evidence of marked interference with employment due to the combined effect of the Veteran's service-connected disabilities, for which the Veteran is currently in receipt of a total disability rating due to individual unemployability.  Accordingly, the matter must be remanded to refer the issue of entitlement to an extraschedular rating for service-connected pelvic fracture residuals to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for the service-connected pelvic fracture residuals.  

2.  Then, readjudicate the claim of entitlement to an extra-schedular rating for the service-connected pelvic fracture residuals on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

